Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 1 of 10 Page ID
                                 #:10152




                       EXHIBIT Y
Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 2 of 10 Page ID
                                 #:10153



                            THE VliMBLEDON FUND SPC- CLASS TT
                             cio Svdss Financial Services (Bahamas) Ltd.
                                         One fv1.ontague Place
                                      4th Floor~ East Bay Street
                                             P.O. Box EE-17758
                                              N'assau, Bahan1as

   October 9~ 2012

   Advisory IP Services Group, Inc.
   flk/a Swartz IP Services Gt·oup, Inc.
   2425 Colorado Blvd, Suite B205
   Santa 1V1onic~ CA 90401
   Attention: Contract Adtninistrator

   Re:    Demand fot Mandatory Prepaytnent fro:m the Con1pany

   Gentle1nen,

   \Ve refer to. that certain Note .Purchase Agreetnent dated November 14~ 2011 (the •~Agreen1e11t'),
   het-vveen you (the ~Coni.pan)i'~)~ and The Wim.bledon Fund SPC --Class TT (the ~'Purchaser.").
                      4



   Capitalized .terms used herein and not defined have the meanings given in the Agreen1ent.

   Section 10 of the Agree:tnent provides:

          On or after December 1~ 2011, within thlrty (30) days of any \Vritfen notic.e :from
          Purchaser of a reden1ption request from one or more unaffiliated limited
          pattner(s) in Pm·cha~er's fund ( eacll such request, a ·"Redemption Event''), whiCh
          notice shall state the full amount of funds requested to be redeen1ed by such
          unaffiliated limited partner.(s) in. Purc.haseris ftmd (the "Reden1ption Amount''\
          the Con1pany shall prepay a principal runount of the Notes equal to fifty percent
          (50~~) ofthe Redemption Amount set forth in such notice; provided, that any such
          redemption request must be accompanied ·by evidence, reasonably satisfactory to
          the Company, that the purpose and use of proceeds of the Redemption Event is to
          satisfy such redemption reqllest (and no more than 50~1.1 the total amount thereo.t).

  On August 22, 20 12) Societe Generale sent the Company a demand for prepaym·ent of
  $9~200)000 attached hereto as Exhibit A~ an.d on October 1~ 2012, Societe Generale sent the
  Company an additional demand for prepaytnent of $400~000 attached. hereto as Exhibit B. These
  prepayment den1ands were sent by Societe Generale on behalfof the Purchaser in order to enable
  the Purchaser to satisfy the redert1ption. requests received by the Purchaser attached hereto as
  Exhibit C. Tq date, the Purchaser has not yet received any funds from the Company h1 respect of
  these prepayment de1nands and redetnption requests. As a mandatory prepayment of principal~
  please remit to the Purchaser 50% of suc.h an1ot.mts;- or $4,800~000, no later than 30 days f:ro:n1
  the date hereof. The Purchaser hereby represents that it will use the am.ounts remitted to satisfy
  50~!Q of the redemption requests it has received.

                                                                           PLAINTIFF'S
                                                                             EXHIBIT
                                                                                ~


                                                                                                  BERG008418
Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 3 of 10 Page ID
                                 #:10154



  In the event that payn1ent is not forthcoming \Vi thin. this 30 day period~ the Cmnpany will be in
  defanlt under Section 11 of the Agreement~ and the Purchaser rnay declare all of the Notes to be
  immediately due and payable as set forth in Section 12 of the Agreement. Please note that the
  delivery of this letter is without prejudice to and does not waive any .right~ claim~ interest~ po\ver,
  privilege or ren1edy that the Purchaser has or may have under the applicable transaction
  documents, at law or equity or othervvise~ all of \vhich are expressly reserved.

   Sincerely~

  THE WTh1BLEDON FUND SPC- CLASS TT



  By:
             Name: Vincent King
             Tide~          Director



   By:
             ~.,   .!!.   e: LaTonia Symonette~Tinker
             Tftle:         Director




  84649502.) 10!9/2012. 11 ;10 AM




                                                                                                      BERG008419
Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 4 of 10 Page ID
                                 #:10155
   S        CIETE CENERALE
   Privat(! Barddng                                                                                                                    F

   .A 1' attentkm delto       S\Ntlrt~~ !P Sert1ces Group tnc                                        TeL
                              AttrL Kia. Jarn or David Bergstetn                                     Fax,001 310 388 6363
                              2425 Cokxado 8ou~ev?.lrd                                                   001 310 828 4'141
                              Su~te8205                                                              TeL
                              Santa Me-ntes, C,A, 90401                                              Fax.

                                                                                                     TeL
                                                                                                     Fax.




                              2

   NQ de tetephone a rappeler en c-as de page ma:nquantef                                             TeL 004'1 21 343 i2 87
   In :case of m~ssing page, pleas~3 call ;                                                               0041 21 343 14 04




 $1 ce :\!o•;;wnffl.nt ne v~u~ C(\>H'*mo pms, vfnin&z ie detmlte immtdlstmhent. en e:~:<r1teNet fe secr.et et prtvmHr 1'&:metteur. n1erci I If
 this d.ocum~mt ch~~s n.ot con·c~rn yow. pie~$:& o~sh'cy lt pmrnptly. keep it secret, and 1nfo:rr.tl the ~ender, th~mk y1)tt


 S~i?G~~                                                 Zvi~~~g·riiededes~. ung Zf~r~c:h                       StJ<~:Ctt-rsa:Je   fJ*S tatt~an-1~e
 Ru; de fa c~,rr~te:;·k~ 8                               Ta~striiase 56                                         Av~~nur.; d0 Rt,wtt!:ne      20
 C'\lt,e pc8rtaie 5022                                                                                          c.at~$ pqstf;~:f~:.~ ~?.20
 GH-12.11 G~lns)v~':J 11                                                                                        Gh·· 1001 Lat.t!&<:lnne
 TeL +4'! (0}2Q sw ~n 02                                                                                        Tel. +4'!         343 1'2 12
                                                                                                                                                  BERG008420
              Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 5 of 10 Page ID
2{0S 2{}.1.2 11:18 PAX +41 21 :3-43 1:~ 92  SG PRIV:\TE
                                                 #:10156UANRfNG
•~--~-~--~~...... , _ _, , ,.•,,._..._..._•.•.•.•.u·~~"""~·-mm.•.w-~~··••• .. •••"''''"''"'~""-·""-•~--·--·~--w...-...-.·..-, .........•.•.~'"'''""--~--..-.-.._,.~,..,._...~-.- • .-.....-..-";.un->.•.•.• •• y.~v•., •• , . , , , , _ . . . . , ._         . .1
                                                                                                                                                                                                                                                       _~--~.w




                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                 .t
                                                                                                                        0521
                                                  Alm£BSE lH!STJNATA! HE                                                (HHl 13 l 0 S 28 4 .1 4 .l
                                                  JJ) GDRRHSPONDANT
                                                  DEHFf                                                                 22/ OS .1.1. : 17
                                                  DUREE                                                                 00'53
                                                   PAGES EN\:'0'/EES                                                            2
                                                                                                                        OK




                  S.OCI TE                                                    NERALE
                  Priwt~                Banking                                                                                                                                                                              Fax
                  s.c,ciate Generale Private Banking {Suisse} SA

                  A !~att~ntiun deitn S\\~rtz lP Servk:~es Group ~nc                                                                                                          Tel.
                                      Attrt Kf.a Jam or David B.erg:stein                                                                                                     Fax.001 310 38-8 5363
                                                             2425 Co~;:,raclc Boufevard                                                                                            001 310 828 4141
                                                             Suite 82·05                                                                                                      Tet
                                                             :Santa Mortiea , CA 90401                                                                                         Fax.

                                                                                                                                                                              Tet
                                                                                                                                                                              Fax.




                                                             2

                 Ne de telephone a roppe!~r en cas de page manquantet                                                                                                          TeL 0041 21 .34.3 12 87
                  !n case of rrdssing page~ ptease caH :                                                                                                                           004121 :343 i4 04


                 Obj~t/Subj$Ot

                 Retitttnpti~n Swartz IP Sew]~~ ~roup int.:: A




                 Wft hav$ a ptia<ition :of Swaf11t i? -S$rvie~ Group Inc A for USD 12~snnsooo

                 We want to :ret't*nlPt ( Sell ) a~20U*;fMlti pa·rta of this positio.n

                 Wa send you a faM and the fetter wlH foUow


                                                                                                                                                                                                                                               BERG008421
Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 6 of 10 Page ID
                                 #:10157




                N'·· TX/HX                         0520
                t\JJHESSH lJEBTINATAIRE            OfHH:n 038853S3
                 JJJ GORRHSPON!JA?<;;'T
                                                   22/HS L1: .19
                                                   0{)'53
                PAGES ENVOYRHS
                RES'ULii\'I'




 SOCIE.TE CENERALE
 Privat~   Banking                                                                        Fa.x
 S;ocijt$ GeneraJe Private Banking (Suisse) S~t\


 A f:tatt•ntion dn!to Svtartz fP Sttrvi;ces Group ~nc                Tet
                      Atirt, :Kfa .Jam or David B~wgstein            Fax001 3i0 3,SS5363
                      2425 Oo.!oraoo Sou1evard                              001 310 828 4141
                      SuRe 820:5                                     Tet
                      Santa Monical CA 90401                         Fax.

                                                                     Tet
                                                                     Fax.




                      2

 No de teJephone a rappeter en cas de page manquant:e/               Tet 0041 21 34~112 87
 In -r~se of missing page, please c.aU :                                 OO.tl1 21 343 i4 04




 We have a pesiti,ln of Swam lP Services Group Inc A. for USD 12'5·00'000

We want to redempt ( $eli ) 9:"200'000 parts of tnJs po:sition

We send you a fax     and the tetter win 'follow

                                                                                               BERG008422
Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 7 of 10 Page ID
                                 #:10158




         Redacted
      Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 8 of 10 Page ID
                         134~1 13 92
lJ'lO .2iH2 15:02. FAX ,_H .2 t      SG PRIVATE BASKING                     f4]0001.
                                          #:10159
                  ""-C+.--••w-·~~-nn•·•~·•~•·-·--·h•'C·>'·'»"""""'~--~·•·~-"""    .~~~   --~-..      --~··~-·WUh<-Wh<·---·'"')

                                                                                                                             ,




                           N' TX/HX                                0562
                           ADRESSE DES'TINATAf.RE                  tHHll:H03SS53U3
                           fD CORRESP.UNPANT
                                                                   {}1/10 15:02
                           Dl:REE                                  0{}'35
                                                                        1
                           RESCLTAT                                OK




           .SO:CIE.TE CENERALE
           Private Banking.                                                                                      F    X
           Sooiete ·Gen~e Private &'1:nking {Suiss·e) SA


                                     Swartz lP Ser<lices Group tnc.                         Tet
                                     Attn Kia Jam I Da~vid Bergstein                        Fax 001.310.388"5363
                                                                                            Fax 001.310.828.4141

                                                                                            TeL
                                                                                            Fax.



           From                      Serge Naef I head of trade boot.ing and settlement
                                     eerg.e . na:ef@socge~ncom
                                     TeL +41,21 343.146$
                                     Fax +4121.343~ 1392

           Pate                      Oct 1st. 2012
          Page                       1
          N<tc de te~~hane a re:ppeler en cas de f).3'ge manquanta!                        TeL +41.21.343.14$8
          ln ca$f:i of missing pag.e, phrtase caN :




                     Redacte
                     d                                                                                               BERG008424
           Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 9 of 10 Page ID
                                            #:10160




                                       AN~~n:WH 11HSTIN:\TPdRE
                                        lD GORRESPONtlANT
                                       m~H'UT                                            Ol./10 !5:03                                                                                             ''


                                       REGULT.AT
                                                                                         00'   ;).:~

                                                                                               1                                                                                                  I
                                                                                                                                                                                                  ~·
                                                                                                                                                                                                  }

~""''''"'~w.-,· ·.··"·''·~-...-<o~•-·~---w--..~--.•••·•"•-·--_..___.,_,__.-..._..,_w.y·~-~--·~xw~n-~"'-"""'"~"'"'·'"-~"·'>•">'·"''--~-~-·-~•·"-'"'•·"""'•~-·-•.-.~~....--........_.--·~--""""'"·"_j
              ...




                    S. CIETE CENERALE
                    Private Banking                                                                                                                                   F           X
                    Soofete G@nerale Private Banking (Suisse) SA


                    To:                            Swartz IP Ser,Aoes Group Jnc,                                                     Tet
                                                   Attn Kja Jam I David Bergstein                                                    Fax 001.310.38ft5S63
                                                                                                                                     Fax 001.310. 82.8.4141

                                                                                                                                     Tt~f.
                                                                                                                                     Fax,




                                                   Serge N:aef f heed of trade bcokklg and settlement
                                                   serge,naiiJ!-.f@socgen,oom
                                                   TeL +41 ,21 ,343,.'14$8
                                                   Fax +412'1 .343.1392

                    Oat'*                          Oct. 1st. 2012
                    Page                           1
                    Nl:< de M:!ephone a reppe!er en cas de page manquant:ef
                    ln case· of m£s:slng p~;e, ple>-:t:$$ caH :




                    S·odete GGnarefe Private· Bahk.ing~ New York
                    Svvfft: : -SOOEUEK33
                    tn favor of Soctete Gene:raJe Private Banking (Suisse) SA
                                        Redacte
                    1\ ................,..,._~--
                               d                                                                                                                                                 BERG008425
                       Case 2:15-cv-06633-CAS-SS Document 408-26 Filed 04/10/19 Page 10 of 10 Page ID
                                                         #:10161
                                                                                                                                                                      <0
                                                                                                                                                                      C\1
                                                                    THE WIMBLEDON FUND SPC. CLASS TT                                                       EXHIBITC
                                                                             PENDING REDEMPTIONS                                                                      ""'"
                                                                                                                                                                      00
                                                                                                                                                                      0
                                                                                                                                                                      0
                                                                                      REGISTER                                                                        C)
                               Class   C~ass Name                                                     Currency                                                        0::
Fund Name                                                                                                                                Received Shares              w
,The Wfmb!edon Fund, SPC       Tr      Class TT ~ Voting, participating, redeemable shares            USD                                                             co




The Wimbledon Fund, SPC        TT      Class   ·rr - Voting, participating, redeemable shares         USD         5832 38.2699




The Wimbledon fund, SPC                          -Voting, particJpating, redeemable shares
·rhe Wimbledon Fund, SPC               (;~~~~.'fi~V?~i(19, p~~lfip~ti~H, r~Jit'!!~~~?l7 .sh~r~~       uso         9995 29.8042
$f:1$:'~~i~i~fim: €wt)~/S~f#           i?t~$1tfA•V'&.&ott,;~~rticJ.patim~*::r$~m~l'~:~$1M~r$s~· ···   tJ~pC      1\~$4.··.··1;gg;§~;@~   i~l:tWZ.P1~:··

Total                                                                                                                    4,314.7556
